The contention of the appellee, the City of Fort Payne, is that Act No. 107, approved April 6, 1933, commonly referred to as the "Carmichael Act" (Gen.Acts 1933, Ex.Sess., pp. 100-102), authorizes municipal corporations to issue revenue anticipation bonds, when such issue is approved by the electorate at an election held for such purpose as provided in said Act, without the consent of the "Department of Finance" created by Act No. 112, approved March 7, 1939, which abolished the "Public Works Board of Alabama," and conferred its powers and functions on said "Department of Finance," or to speak more correctly, on the "Director of Finance."
The question was considered by this court and determined adversely to appellees' contention in the case of Alabama Power Company v. City of Scottsboro et al., post, p. 230,190 So. 412.
On the authority of the opinion in that case, the judgment of the circuit court is reversed and one here rendered denying the prayer of appellee's petition.
Reversed and rendered.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.